Citation Nr: 0114624	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  98-14 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the loan guaranty indebtedness charged to the 
appellant was validly established.

2.  Whether consideration of a waiver of a loan guaranty 
indebtedness is precluded by fraud, bad faith, or 
misrepresentation.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from May 1954 to April 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1997 by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  

The Board previously denied the claim for waiver of the loan 
guaranty indebtedness on the basis that "material fault" 
was shown in the creation of the debt.  Subsequently, the 
applicable law and regulations were revised to eliminate 
material fault as an automatic bar to waiver.  In January 
1997, the veteran requested reconsideration of his claim 
pursuant to the revised legal standards.  In August 1997, the 
Committee concluded that consideration of the veteran's claim 
for a waiver was precluded by misrepresentation by the 
veteran in obtaining the loan.  

The Board remanded the case for additional development in 
September 1999, to include adjudication of whether the loan 
guaranty indebtedness charged to the appellant was validly 
established.  The requested development has since been 
completed to the extent possible.  Accordingly, the case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  In April 1978, the veteran and his wife obtained a loan, 
guaranteed by the VA, in the amount of $47,600 for the 
purchase of a house. 

3.  A loan guaranty indebtedness of $9,367.35 plus interest 
was created when the mortgage which the appellant and his 
wife had taken out went into default in July 1978, and was 
foreclosed upon in February 1980 resulting in a loss on 
disposition of property which served as security for the VA 
guaranteed loan.

3.  The evidence does not establish that the veteran engaged 
in fraud, bad faith, or misrepresentation with respect to 
procurement of the home loan.  


CONCLUSIONS OF LAW

1.  The loan guaranty indebtedness was validly established 
and has been correctly calculated in the amount of $9,367.35 
plus interest.  38 U.S.C.A. § 3732 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 36.4321, 36.4323 (2000).  

2.  Consideration of waiver of recovery of the loan guaranty 
indebtedness is not precluded.  38 U.S.C.A. § 5302 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 1.964, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A). 

In this case, even though the RO which adjudicated the claim 
did not have the benefit of the explicit provisions of the 
new Act, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim for a waiver.  The 
Board concludes the discussions in the statement of the case 
(SOC), supplemental statement of the case (SSOC), and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The RO also supplied the 
veteran with the applicable regulations in the SOC and SSOC.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO has obtained the veteran's loan guaranty 
folder.  In addition, the veteran has been afforded a 
personal hearing at the RO.  A hearing was scheduled before 
the Board in July 1999, but the veteran failed to appear and 
did not request that it be rescheduled.  In a letter dated in 
June 1999, the veteran indicated that he could not appear for 
a hearing.  

The Board is unaware of any additional relevant evidence that 
is available.  With respect to certain development requested 
by the Board in the remand of September 1999, the Board notes 
that the veteran requested a copy of the actual tape of his 
hearing, but the supplemental statement of the case issued in 
July 2000 shows that a telephone contact with the clerk at 
the location where the hearing was held revealed that the 
tape was not kept after the hearing testimony had been 
transcribed as they were erased and reused for other 
hearings.  The supplemental statement of the case also shows 
that the RO considered the veteran's contention that the debt 
was not validly created, but rejected that conclusion.  The 
Board also notes that a report of contact dated in July 2000 
shows that the RO contacted the VA regional counsel to 
determine if the case should be referred for further action 
pursuant to 38 C.F.R. § 1.962(b), but was advised by the 
regional counsel that the statute of limitation on federal 
debts was 6 years and that any effort to collect it at this 
point in time would be worthless.

The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of this claim.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  In the circumstances of this case, a 
remand to have the RO apply the new act would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant contends that the RO made a mistake by not 
granting a waiver of recovery of the loan guaranty 
indebtedness.  He asserts that he was not at fault in the 
creation of the indebtedness.  He asserts that any 
misrepresentation involved in procuring the loan was 
committed by his real estate agent without his knowledge.  He 
says that the realtor told him to fill out the loan 
application, but to leave the lines regarding income blank as 
those would be filled in for him by the realtor who said he 
would verify the veteran's income.  He further disputes the 
validity of the debt.  He asserts that he does not owe the 
debt because he sold the house in November 1978.  He says 
that he did not find out that the loan was in default because 
he was not notified by the VA.  He also claims that the VA 
did not lose any money on the sale of the house.  

The Board has reviewed the full history of this matter based 
on the evidence contained in the veteran's claims file and 
his loan guaranty file.  In March 1978, the veteran and his 
wife contracted to purchase a home.  At that time, he 
completed and signed an application for a home loan guaranty.  
The document lists the veteran's income as being $1,500 per 
month plus overtime pay of $331.48 per month.  The veteran's 
signature is shown on the document.  The Board notes that the 
veteran does not dispute that this is his signature.  On the 
document, it states that:

As a GI home loan borrower you will be 
legally obligated to make the mortgage 
payments called for by your loan 
contract.  The fact that you dispose of 
your property after the loan has been 
made WILL NOT RELIEVE YOU OF LIABILITY 
FOR MAKING THESE PAYMENTS.     

Some GI home buyers have the mistaken 
impression that if they sell their homes 
when they move to another locality, or 
dispose of it for any other reason, they 
are no longer liable for the mortgage 
payments and that liability for these 
payments is solely that of the new 
owners.  Even though the new owner may 
agree in writing to assume liability for 
your mortgage payments, this assumption 
agreement will not relieve you from 
liability to the holder of the note which 
you signed when you obtained the loan to 
buy the property.  Also, unless you are 
able to sell the property to a credit-
worthy obligor who is acceptable to the 
VA and who will assume the payment of 
your obligation to the lender and the 
Veterans Administration, you will not be 
relieved from your liability to repay any 
guaranty claim which the VA may be 
required to pay your lender on account of 
default in your loan payments.  The 
amount of any such claim will be a debt 
owed by you to the Federal Government.  
This debt will be the object of 
established collection procedures.

Payment of the loan in full ordinarily is 
the way in which continuing liability on 
a mortgage note is ended.  Therefore, if 
you expect to move from the area in which 
you are now considering the purchase of a 
home and should you be unable to sell 
such home with the purchaser obtaining 
new financing to pay off your loan, you 
should understand that you may continue 
to be liable to the holder of your 
mortgage and the Veterans Administration.

The document shows that the veteran certified that he had 
read the foregoing concerning his liability on the loan, and 
that he intended to move into and occupy the property within 
a reasonable amount of time.  

In connection with the loan application the VA received a 
verification of employment form dated in March 1978 and 
purportedly signed by the veteran and an employee relations 
manager at the company where he worked.  The Board notes that 
the veteran denies that this is his signature.  The form 
indicated that the veteran's earnings in the previous 12 
months had been $21,977.  His monthly income reportedly was 
$1,500, plus he had overtime earnings of $331 per month.  A 
VA loan analysis form dated in March 1978 shows that based on 
the salary information of $1,500 per month, it was concluded 
that the loan met VA credit standards.  A VA certificate of 
commitment was issued to the mortgage company later that 
month. 

In April 1978, the veteran and his wife obtained the loan, 
guaranteed by the VA, in the amount of $47,600 for the 
purchase of a house.  The loan was disbursed on April 10, 
1978.  

By their own admission, the veteran and his wife never 
occupied the home.  A notice of default shows that the first 
uncured default occurred July 1, 1978.  Letters to the 
veteran regarding the existence of the default dated August 
10, 1978, August 21, 1978, and September 25, 1978, were all 
returned by mail.  The house was visited by a "fieldman" and 
found to be empty.  The post office indicated that there was 
no forwarding address.  

On November 22, 1978, the VA contacted the veteran's wife by 
telephone.  She reportedly stated that the veteran and his 
family never occupied the property because they decided that 
they were unable to pay so much monthly.  They sold the 
property to Mera Realty, but she did not want to say when.  
She also did not want to give her address, and said that 
correspondence should be directed to a PO box.  She refused 
to give any further information, and said that she would have 
the veteran call back.  The VA later contacted the veteran by 
phone, and he stated that he had been counting on receiving 
$8,000 to help pay for the house, but did not receive it.  He 
said that he resold the property through the realty company 
through which he had purchased it.  It was noted that there 
was possible misuse of entitlement, and an investigation was 
recommended.  

A record of a telephone conversation dated in December 1978 
shows that an individual stated that he had purchased the 
property from the veteran on November 4, 1978.  He paid 
$1,000 for equity.  

A loan guaranty indebtedness of $9,367.35 plus interest was 
created when the mortgage which the appellant and his wife 
had taken out went into default in July 1978, and was 
foreclosed upon in February 1980 resulting in a loss on 
disposition of property which served as security for the VA 
guaranteed loan.  The house sold for less than was owed on 
the loan, leaving a substantial deficiency with respect to 
the balance owed on the mortgage.  A loan guaranty 
indebtedness was created when the VA reimbursed the holder in 
accordance with the terms of the guaranty.  The calculation 
of the amount paid by the VA to the mortgage holder is 
discussed in more detail below.

The report of a field examination conducted by the VA in 
September 1980 shows that the field examiner interviewed the 
employee relations manager at the veteran's employer and 
determined that the veteran's salary in 1978 had been $12,272 
instead of the higher figure which had been shown on the loan 
guaranty application and employment verification form.  The 
field examiner also interviewed the person who had been the 
personnel manager at the time of the application of the loan, 
and he indicated that the signature which appeared on the 
employment verification form was not his and that he had not 
authorized anyone else to sign that form on his behalf.  The 
field examiner also interviewed the manager of the real 
estate broker involved in this transaction.  He denied having 
knowledge of any irregularity in the processing of the 
veteran's loan.  He admitted that the realty company was not 
a duly registered corporation and had ceased operations in 
December 1978.  The field examiner noted that the manager of 
the realty company was "very anxious during our interview 
and his replies were evasive most of the time." 

The veteran testified at a hearing held at the RO in May 
1997.  He admitted that the income information on his 
application was not correct, but said that the income 
information was prepared by someone working for one of the 
realtors.  The veteran also testified that he lost one of his 
two jobs and could not make the payments on the house.  As a 
result, he did not move into the house and sold it to someone 
else.  He further stated that he did not find out that the 
payments were not being made until 1979 or 1980, and did not 
find out about the foreclosure until after that time.  

The VA provides housing assistance by guaranteeing home loans 
made to veterans by private lenders.  See generally 
38 U.S.C.A. §§ 3702-3714 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 36 (2000).  The law and regulations authorize a waiver 
of loan guaranty indebtedness from an appellant where both of 
the following factors are found to exist: (1) After default, 
there was a loss of the property which constituted security 
for the loan, and (2) collection of the indebtedness would be 
against equity and good conscience. 38 U.S.C.A. § 5302(b); 38 
C.F.R. § 1.964(a).  Also see Kaplan v. Brown, 9 Vet. App. 116 
(1996).  There cannot be any indication of fraud, 
misrepresentation, or bad faith on the part of the person 
seeking the waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.964(a)(2).  It should be emphasized that only one of the 
three elements (fraud, misrepresentation, or bad faith) need 
be shown to preclude consideration of waiver of recovery of 
the loan guaranty indebtedness.  38 U.S.C.A. § 5302(c).

The validity of the debt is implicit in the issue of waiver 
of recovery of the debt. This is because a grant or denial of 
a waiver presupposes the propriety of the creation of the 
indebtedness in the first instance.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the 
amount or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  See 38 C.F.R. § 1.911(c)(1) (2000); see also 
VAOPGCPREC 6-98.  

The Board finds that the evidence which is of record shows 
that the loan guaranty was properly created.  Regarding the 
veteran's contention that he does not owe the debt because he 
sold the house in November 1978, the Board notes that the 
VA's right to recover loan guaranty debts is predicated on 
two legal theories: indemnity and subrogation.  The VA may 
seek reimbursement under either or both theories.  38 C.F.R. 
§ 36.4323 (2000); Stone v. Derwinski, 2 Vet. App. 56, 57 
(1992).  With respect to VA's right to collect the loan 
guaranty indebtedness, the Board finds that collection of 
this debt has been established against the appellant based on 
the theory of indemnity.  The record reflects that when the 
appellant obtained this loan in March 1978 he agreed in 
contractual terms to indemnify, or to repay, the Government 
for any loss to the Government incurred on the loan guaranty.  
It was specifically noted in the application which the 
veteran signed that sale of the property to someone else 
would not relieve the veteran of this legal obligation.  The 
law is clear that the VA, as guarantor of a loan, has a right 
of indemnity, independent of any right of the lender, to seek 
reimbursement for amounts paid on account of the liabilities 
of the veteran.  38 U.S.C.A. § 3732; 38 C.F.R. § 36.4323(e).  
The VA's right to indemnity has been upheld by a decision of 
the United States Supreme Court.  See United States v. 
Shimer, 367 U.S. 374, 81 S.Ct. 1554, 6 L.Ed. 2nd 908 (1961).  
Moreover, persons dealing with the Government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations "regardless of actual knowledge of what is 
in the [r]egulations or of the hardship resulting from 
innocent ignorance."  See Morris v Derwinski, 1 Vet. App. 
260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 
U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)).  
Based on the foregoing factors, the Board concludes that the 
fact that the veteran sold the house does not affect his 
obligation to indemnify the VA for the loan guaranty 
indebtedness.

With respect to the appellant's contentions that his due 
process rights were violated on account of VA's failure to 
inform him of the mortgage foreclosure proceedings, the Board 
finds no merit to these contentions.  The VA sent letters to 
the veteran at the address of the home which he purchased, 
but they were subsequently returned.  Significantly, however, 
reports of contact dated in November 1978 show that the 
veteran was notified by phone of the situation prior to the 
foreclosure sale.  Therefore, his claim that he had not been 
notified of the default is without merit.  

The appellant has also disputed the validity of the 
indebtedness on the basis that the VA did not lose any money 
because the house sold for the amount of the loan.  The Board 
finds no merit to this argument as well.  The total 
indebtedness with respect to a defaulted loan is based not 
only on the total of the unpaid principal of the loan, but 
also on accrued interest on the loan at the time of the 
foreclosure sale and such reasonably necessary and proper 
charges associated with the liquidation of the loan, 
including advances for taxes, insurance and maintenance or 
repair of the real property securing the loan.  38 U.S.C.A. § 
3732(c)(1)(D).  The original principal balance in April 1978 
was $47,600.  The amount of this principal balance was 
reduced by $27.53 as a result of the single loan payment 
which was made.  Additional interested accrued in the amount 
of $7,078.76 through the date of the foreclosure sale on 
February 12, 1980.  There were also liquidation expenses of 
$893.90.  Thus, the total debt prior to the sale was 
$55,545.13.  

The amount bid at the sale was $46,250. This resulted in a 
deficit of $9,295.13.  Subsequently, taxes in the amount of 
$72.22 which had become due prior to the sale were paid.  
This increased the deficit to $9,367.35.  The VA paid the 
mortgage holder that amount under the terms of its loan 
guaranty obligation.  

Thus, for purposes of his claim, the calculated total loan 
guaranty indebtedness (or the total loss sustained by the 
Secretary as result of the appellant's default, foreclosure 
and the costs associated with the resale of the property) was 
$9,367.35.  A detailed accounting of this figure was provided 
to the appellant by letter dated in September 1997.  Given 
these facts, the Board finds no plausible basis to conclude 
that the amount of the indebtedness is incorrect.  
Accordingly, the Board concludes that the loan guaranty 
indebtedness in the above-cited amount was validly 
established and therefore was enforceable against the 
appellant by VA.  38 C.F.R. § 36.4321 (2000) (Computation of 
guaranty claims) and § 36.4323 (Subrogation and indemnity).

In order to determine whether waiver may be granted, it is 
first necessary to examine the question of whether the 
overpayment was created as a result of fraud, 
misrepresentation, or bad faith on the part of the claimant.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994), citing 38 
C.F.R. § 1.965.  A finding that an appellant committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
grant of a waiver of recovery of the overpayment.  See 38 
U.S.C.A. § 5302(c); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  This parallels the "clean hands" doctrine 
familiar in equity cases: only if an appellant is free from 
all taint of fraud in connection with his claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555, 556 
(1992) 

The misrepresentation must be more than non-willful or mere 
inadvertence.  See 38 C.F.R. § 1.962(b) (2000).  "Bad faith" 
is defined as "unfair or deceptive dealing by one who seeks 
to gain thereby at another's expense.  A debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (2000); Richards v. 
Brown, 9 Vet. App. 255, 257 (1996).

The Committee for Waivers and Compromises at the RO 
determined that the indebtedness resulted from 
misrepresentation on the appellant's part, which constituted 
a legal bar to granting the requested waiver.  The Board 
disagrees with this determination.  Although it is clear that 
someone engaged in misrepresentation with respect to the 
procurement of the loan, the evidence is not adequate to show 
that it was misrepresentation on the part of the veteran as 
opposed to another party, such as the realtor or the mortgage 
company.  There is no significant information to disprove the 
veteran's contention that the incorrect information regarding 
his income was supplied by the realtor and not himself.  On 
the contrary, the VA field examiner's notation that the 
realtor was very anxious and gave evasive replies when 
interviewed regarding the veteran's loan tends to support the 
veteran's contentions.  The Board further notes that the 
signature shown on the employment verification form which 
purportedly had been signed by the veteran appears to be 
slightly different that that shown on documents known to have 
been signed by the veteran.  Again, this tends to support the 
veteran's contentions.  The evidence does not establish that 
that there was willful failure on the appellant's part to 
disclose a material fact, with intent to obtain the loan 
guaranty benefits.  Thus, neither fraud, bad faith, nor 
misrepresentation have been shown on the part of the veteran, 
and, therefore, consideration of a waiver is not precluded 
pursuant to 38 U.S.C.A. § 5302 (West 1991).  In light of this 
conclusion, the case must be referred back to the RO for 
consideration of whether a waiver is warranted under the 
factors set forth in 38 C.F.R. § 1.965.


ORDER

The loan guaranty indebtedness charged to the appellant was 
validly established.

The claim for waiver of recovery of the remaining loan 
guaranty indebtedness is not precluded by fraud 
misrepresentation or bad faith.  To this extent, the appeal 
is granted.


REMAND

As noted above, the Board has found that a waiver is not 
precluded by a finding of fraud, bad faith, or 
misrepresentation.  Recovery of a loan guaranty indebtedness 
may be waived if collection of such indebtedness would be 
against equity and good conscience.  See 38 C.F.R. § 1.964 
(2000).  The standard "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side. The 
phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965 (2000).  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The RO has not yet had an opportunity to render a decision on 
whether a waiver is warranted based on consideration of the 
foregoing standards.  Moreover, the veteran has not been 
afforded an opportunity to make argument as to how these 
factors apply in his case.  Accordingly, the case must be 
remanded for the following actions:

1.  The RO should develop any evidence 
necessary to adjudicate the veteran's 
claim for a waiver pursuant to 38 C.F.R. 
§ 1.965, to include allowing the veteran 
to submit evidence and argument on his 
behalf.  Thereafter the RO should 
adjudicate the claim.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

